           Case 5:20-cv-01185-D Document 9 Filed 12/08/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MIGUEL ADRIAN ADAMS,                          )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-20-1185-D
                                              )
MICHAL ECCELS, et al.,                        )
                                              )
              Defendants.                     )


                                        ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 6] issued pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Magistrate Judge Gary

M. Purcell recommends the denial of Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis based on a finding that “Plaintiff has sufficient financial resources to pay the

filing fee as his institutional account has a balance of $1,213.16.” See R&R at 1.

       Plaintiff, who appears pro se, has submitted a timely Objection [Doc. No. 7] and a

separate Response [Doc. No. 8] that raise the same issues. Plaintiff asserts that only $22.20

of his institutional account balance is available to him because $1,190.96 is held in a

mandatory savings account that he cannot access until he is released from custody of the

Oklahoma Department of Corrections (DOC). Plaintiff contends he has insufficient funds

to pay the filing fee for this action and he is entitled to proceed under 28 U.S.C. § 1915.

       Plaintiff is incorrect in his view that the funds held by DOC in his savings account

cannot be used to pay the filing fee for this case. A provision of the Oklahoma Statutes

regarding mandatory savings accounts expressly authorizes an inmate to utilize the funds
             Case 5:20-cv-01185-D Document 9 Filed 12/08/20 Page 2 of 2




maintained by DOC in this account to pay court costs and filing fees for a federal civil

action. See Okla. Stat. tit. 57, § 549(A)(5) (“Funds from this account may be used by the

inmate for fees or costs in filing a civil or criminal action as defined in Section 151 et seq.

of Title 28 of the Oklahoma Statutes or for federal action as defined in Section 1911 et seq.

of Title 28 of the United States Code . . . .”).

       Therefore, upon de novo review of the issues presented, the Court finds that

Plaintiff’s Objection lacks merit. Plaintiff has sufficient financial resources to pay the filing

fee for this action, and thus, he is not eligible to proceed without prepayment of fees under

§ 1915(a).

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 6] is ADOPTED as set forth herein. Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis [Doc. No. 2] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff is directed to pay the $400.00 filing

fee for this action within 30 days from the date of this Order. Upon a proper request

submitted according to applicable institutional rules, Plaintiff is authorized to use funds

from his inmate mandatory savings account for payment of the filing fee.

       IT IS SO ORDERED this 8th day of December, 2020.




                                               2
